M.E. Keller, plaintiff in error, was tried and convicted in the county court of Coal county on two separate informations each charging the unlawful sale of intoxicating liquor.
In case No. A-2472 he was sentenced to be confined in the county jail for 30 days and to pay fine of $50.
In case No. A-2473 he was sentenced to be confined in the county jail for thirty days and to pay a fine of one hundred dollars.
From the judgments appeals were taken. No brief had been filed in either case and no appearance made on behalf of the plaintiff in error when the cases were called for final submission. The attorney general has filed motions to dismiss the appeals on the ground that the same have been abandoned.
The motions to dismiss the appeals are apparently well taken. The appeals herein are therefore dismissed and the causes remanded to the county court of Coal county with directions to cause its judgments therein to be carried into execution. Mandates forthwith.